DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brustad et al. (U.S. Pub. No. 2007/0088241 A1, hereinafter “Brustad”). 
Brustad discloses, regarding claim 14, a clamp (130, see Fig. 10) configured to be connected to a wound retractor (52), the clamp comprising: an annular clamp body (e.g. body of 130) forming an aperture (e.g. opening centrally through 130) that is configured to be aligned about a common central axis (see annotated Fig. 10 below) with an aperture (62) of the wound retractor; and a resilient member comprising a lever (see annotated Fig. 10 below) connected to and extending circumferentially along a periphery of the clamp body (see Fig. 10), the clamp body comprising a diameter (e.g. diameter within groove 129, best shown in Fig. 8, see also para. [0081]) that is greater than a diameter of the wound retractor (see para. [0081], note that groove 129 must be greater than the diameter of the wound retractor to receive and retain it therein), a portion of the lever comprising a first diameter less than the diameter of the wound retractor (e.g. when end portions 134 and 138 are deflected inward and gap 132 is closed, see para. [0071]), the portion of the resilient member lever configured to be deflected radially outward by engagement with the wound retractor to cause the resilient member to deflect to a second diameter that is greater than the diameter of the wound retractor in response to the clamp body being pushed distally onto the wound retractor (e.g. when ends 134 and 138 are deflected outward to form gap 132, see para. [0066]), and the lever configured to be actuated to pivot about an axis (see annotated Fig. 10 below) parallel to the central axis (see annotated Fig. 10 below) to disengage a side (e.g. side near 140) of the clamp body including the lever from the wound retractor (see Fig. 10, see also para. [0070]).

    PNG
    media_image1.png
    416
    688
    media_image1.png
    Greyscale

Regarding claim 15, wherein: the resilient member comprises a resilient tab (see annotated Fig. 10 above, note tab forms groove 129, see para. [0081]).
Regarding claim 16, wherein: the tab is formed integral with the clamp body (see Fig. 10).
Regarding claim 17, wherein: the tab and the lever are on opposite sides of the periphery of the clamp body (see annotated Fig. 10 above).

Allowable Subject Matter
Claim(s) 1, 3, 5-13, 21-22 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest: a clamp body comprising a resilient tab and a resilient lever configured to deflect radially outward upon engagement of the clamp body with the wound retractor, and as per claim 1, wherein the lever is configured to be actuated to pivot about an axis that is parallel to a longitudinal axis of the clamp body and the wound retractor to disengage the portion of the clamp body including the lever from the wound retractor such that the portion of the clamp body including the lever can be tilted proximally to disengage the tab from the wound retractor without deflecting the tab radially outward. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773